Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 1 of 130 PageID #:
                              Video Deposition of Deborah Sines                    1
                                      5703




                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 2 of 130 PageID #:
                              Video Deposition of Deborah Sines                    2
                                      5704




                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 3 of 130 PageID #:
                              Video Deposition of Deborah Sines                    3
                                      5705




                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 4 of 130 PageID #:
                              Video Deposition of Deborah Sines                    4
                                      5706




                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 5 of 130 PageID #:
                              Video Deposition of Deborah Sines                    5
                                      5707




                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 6 of 130 PageID #:
                              Video Deposition of Deborah Sines                    6
                                      5708




                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 7 of 130 PageID #:
                              Video Deposition of Deborah Sines                    7
                                      5709




                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 8 of 130 PageID #:
                              Video Deposition of Deborah Sines                    8
                                      5710




                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 9 of 130 PageID #:
                              Video Deposition of Deborah Sines                    9
                                      5711




                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 10 of 130 PageID #:
                              Video Deposition of Deborah Sines                     10
                                      5712




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 11 of 130 PageID #:
                              Video Deposition of Deborah Sines                     11
                                      5713




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 12 of 130 PageID #:
                              Video Deposition of Deborah Sines                     12
                                      5714




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 13 of 130 PageID #:
                              Video Deposition of Deborah Sines                     13
                                      5715




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 14 of 130 PageID #:
                              Video Deposition of Deborah Sines                     14
                                      5716




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 15 of 130 PageID #:
                              Video Deposition of Deborah Sines                     15
                                      5717




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 16 of 130 PageID #:
                              Video Deposition of Deborah Sines                     16
                                      5718




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 17 of 130 PageID #:
                              Video Deposition of Deborah Sines                     17
                                      5719




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 18 of 130 PageID #:
                              Video Deposition of Deborah Sines                     18
                                      5720




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 19 of 130 PageID #:
                              Video Deposition of Deborah Sines                     19
                                      5721




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 20 of 130 PageID #:
                              Video Deposition of Deborah Sines                     20
                                      5722




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 21 of 130 PageID #:
                              Video Deposition of Deborah Sines                     21
                                      5723




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 22 of 130 PageID #:
                              Video Deposition of Deborah Sines                     22
                                      5724




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 23 of 130 PageID #:
                              Video Deposition of Deborah Sines                     23
                                      5725




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 24 of 130 PageID #:
                              Video Deposition of Deborah Sines                     24
                                      5726




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 25 of 130 PageID #:
                              Video Deposition of Deborah Sines                     25
                                      5727




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 26 of 130 PageID #:
                              Video Deposition of Deborah Sines                     26
                                      5728




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 27 of 130 PageID #:
                              Video Deposition of Deborah Sines                     27
                                      5729




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 28 of 130 PageID #:
                              Video Deposition of Deborah Sines                     28
                                      5730




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 29 of 130 PageID #:
                              Video Deposition of Deborah Sines                     29
                                      5731




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 30 of 130 PageID #:
                              Video Deposition of Deborah Sines                     30
                                      5732




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 31 of 130 PageID #:
                              Video Deposition of Deborah Sines                     31
                                      5733




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 32 of 130 PageID #:
                              Video Deposition of Deborah Sines                     32
                                      5734




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 33 of 130 PageID #:
                              Video Deposition of Deborah Sines                     33
                                      5735




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 34 of 130 PageID #:
                              Video Deposition of Deborah Sines                     34
                                      5736




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 35 of 130 PageID #:
                              Video Deposition of Deborah Sines                     35
                                      5737




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 36 of 130 PageID #:
                              Video Deposition of Deborah Sines                     36
                                      5738




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 37 of 130 PageID #:
                              Video Deposition of Deborah Sines                     37
                                      5739




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 38 of 130 PageID #:
                              Video Deposition of Deborah Sines                     38
                                      5740




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 39 of 130 PageID #:
                              Video Deposition of Deborah Sines                     39
                                      5741




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 40 of 130 PageID #:
                              Video Deposition of Deborah Sines                     40
                                      5742




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 41 of 130 PageID #:
                              Video Deposition of Deborah Sines                     41
                                      5743




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 42 of 130 PageID #:
                              Video Deposition of Deborah Sines                     42
                                      5744




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 43 of 130 PageID #:
                              Video Deposition of Deborah Sines                     43
                                      5745




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 44 of 130 PageID #:
                              Video Deposition of Deborah Sines                     44
                                      5746




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 45 of 130 PageID #:
                              Video Deposition of Deborah Sines                     45
                                      5747




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 46 of 130 PageID #:
                              Video Deposition of Deborah Sines                     46
                                      5748




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 47 of 130 PageID #:
                              Video Deposition of Deborah Sines                     47
                                      5749




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 48 of 130 PageID #:
                              Video Deposition of Deborah Sines                     48
                                      5750




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 49 of 130 PageID #:
                              Video Deposition of Deborah Sines                     49
                                      5751




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 50 of 130 PageID #:
                              Video Deposition of Deborah Sines                     50
                                      5752




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 51 of 130 PageID #:
                              Video Deposition of Deborah Sines                     51
                                      5753




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 52 of 130 PageID #:
                              Video Deposition of Deborah Sines                     52
                                      5754




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 53 of 130 PageID #:
                              Video Deposition of Deborah Sines                     53
                                      5755




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 54 of 130 PageID #:
                              Video Deposition of Deborah Sines                     54
                                      5756




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 55 of 130 PageID #:
                              Video Deposition of Deborah Sines                     55
                                      5757




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 56 of 130 PageID #:
                              Video Deposition of Deborah Sines                     56
                                      5758




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 57 of 130 PageID #:
                              Video Deposition of Deborah Sines                     57
                                      5759




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 58 of 130 PageID #:
                              Video Deposition of Deborah Sines                     58
                                      5760




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 59 of 130 PageID #:
                              Video Deposition of Deborah Sines                     59
                                      5761




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 60 of 130 PageID #:
                              Video Deposition of Deborah Sines                     60
                                      5762




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 61 of 130 PageID #:
                              Video Deposition of Deborah Sines                     61
                                      5763




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 62 of 130 PageID #:
                              Video Deposition of Deborah Sines                     62
                                      5764




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 63 of 130 PageID #:
                              Video Deposition of Deborah Sines                     63
                                      5765




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 64 of 130 PageID #:
                              Video Deposition of Deborah Sines                     64
                                      5766




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 65 of 130 PageID #:
                              Video Deposition of Deborah Sines                     65
                                      5767




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 66 of 130 PageID #:
                              Video Deposition of Deborah Sines                     66
                                      5768




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 67 of 130 PageID #:
                              Video Deposition of Deborah Sines                     67
                                      5769




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 68 of 130 PageID #:
                              Video Deposition of Deborah Sines                     68
                                      5770




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 69 of 130 PageID #:
                              Video Deposition of Deborah Sines                     69
                                      5771




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 70 of 130 PageID #:
                              Video Deposition of Deborah Sines                     70
                                      5772




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 71 of 130 PageID #:
                              Video Deposition of Deborah Sines                     71
                                      5773




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 72 of 130 PageID #:
                              Video Deposition of Deborah Sines                     72
                                      5774




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 73 of 130 PageID #:
                              Video Deposition of Deborah Sines                     73
                                      5775




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 74 of 130 PageID #:
                              Video Deposition of Deborah Sines                     74
                                      5776




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 75 of 130 PageID #:
                              Video Deposition of Deborah Sines                     75
                                      5777




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 76 of 130 PageID #:
                              Video Deposition of Deborah Sines                     76
                                      5778




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 77 of 130 PageID #:
                              Video Deposition of Deborah Sines                     77
                                      5779




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 78 of 130 PageID #:
                              Video Deposition of Deborah Sines                     78
                                      5780




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 79 of 130 PageID #:
                              Video Deposition of Deborah Sines                     79
                                      5781




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 80 of 130 PageID #:
                              Video Deposition of Deborah Sines                     80
                                      5782




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 81 of 130 PageID #:
                              Video Deposition of Deborah Sines                     81
                                      5783




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 82 of 130 PageID #:
                              Video Deposition of Deborah Sines                     82
                                      5784




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 83 of 130 PageID #:
                              Video Deposition of Deborah Sines                     83
                                      5785




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 84 of 130 PageID #:
                              Video Deposition of Deborah Sines                     84
                                      5786




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 85 of 130 PageID #:
                              Video Deposition of Deborah Sines                     85
                                      5787




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 86 of 130 PageID #:
                              Video Deposition of Deborah Sines                     86
                                      5788




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 87 of 130 PageID #:
                              Video Deposition of Deborah Sines                     87
                                      5789




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 88 of 130 PageID #:
                              Video Deposition of Deborah Sines                     88
                                      5790




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 89 of 130 PageID #:
                              Video Deposition of Deborah Sines                     89
                                      5791




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 90 of 130 PageID #:
                              Video Deposition of Deborah Sines                     90
                                      5792




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 91 of 130 PageID #:
                              Video Deposition of Deborah Sines                     91
                                      5793




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 92 of 130 PageID #:
                              Video Deposition of Deborah Sines                     92
                                      5794




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 93 of 130 PageID #:
                              Video Deposition of Deborah Sines                     93
                                      5795




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 94 of 130 PageID #:
                              Video Deposition of Deborah Sines                     94
                                      5796




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 95 of 130 PageID #:
                              Video Deposition of Deborah Sines                     95
                                      5797




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 96 of 130 PageID #:
                              Video Deposition of Deborah Sines                     96
                                      5798




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 97 of 130 PageID #:
                              Video Deposition of Deborah Sines                     97
                                      5799




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 98 of 130 PageID #:
                              Video Deposition of Deborah Sines                     98
                                      5800




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 99 of 130 PageID #:
                              Video Deposition of Deborah Sines                     99
                                      5801




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 100 of 130 PageID #:
                               Video Deposition of Deborah Sines                     100
                                       5802




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 101 of 130 PageID #:
                               Video Deposition of Deborah Sines                     101
                                       5803




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 102 of 130 PageID #:
                               Video Deposition of Deborah Sines                     102
                                       5804




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 103 of 130 PageID #:
                               Video Deposition of Deborah Sines                     103
                                       5805




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 104 of 130 PageID #:
                               Video Deposition of Deborah Sines                     104
                                       5806




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 105 of 130 PageID #:
                               Video Deposition of Deborah Sines                     105
                                       5807




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 106 of 130 PageID #:
                               Video Deposition of Deborah Sines                     106
                                       5808




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 107 of 130 PageID #:
                               Video Deposition of Deborah Sines                     107
                                       5809




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 108 of 130 PageID #:
                               Video Deposition of Deborah Sines                     108
                                       5810




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 109 of 130 PageID #:
                               Video Deposition of Deborah Sines                     109
                                       5811




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 110 of 130 PageID #:
                               Video Deposition of Deborah Sines                     110
                                       5812




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 111 of 130 PageID #:
                               Video Deposition of Deborah Sines                     111
                                       5813




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 112 of 130 PageID #:
                               Video Deposition of Deborah Sines                     112
                                       5814




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 113 of 130 PageID #:
                               Video Deposition of Deborah Sines                     113
                                       5815




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 114 of 130 PageID #:
                               Video Deposition of Deborah Sines                     114
                                       5816




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 115 of 130 PageID #:
                               Video Deposition of Deborah Sines                     115
                                       5817




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 116 of 130 PageID #:
                               Video Deposition of Deborah Sines                     116
                                       5818




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 117 of 130 PageID #:
                               Video Deposition of Deborah Sines                     117
                                       5819




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 118 of 130 PageID #:
                               Video Deposition of Deborah Sines                     118
                                       5820




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 119 of 130 PageID #:
                               Video Deposition of Deborah Sines                     119
                                       5821




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 120 of 130 PageID #:
                               Video Deposition of Deborah Sines                     120
                                       5822




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 121 of 130 PageID #:
                               Video Deposition of Deborah Sines                     121
                                       5823




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 122 of 130 PageID #:
                               Video Deposition of Deborah Sines                     122
                                       5824




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 123 of 130 PageID #:
                               Video Deposition of Deborah Sines                     123
                                       5825




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 124 of 130 PageID #:
                               Video Deposition of Deborah Sines                     124
                                       5826




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 125 of 130 PageID #:
                               Video Deposition of Deborah Sines                     125
                                       5827




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 126 of 130 PageID #:
                               Video Deposition of Deborah Sines                     126
                                       5828




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 127 of 130 PageID #:
                               Video Deposition of Deborah Sines                     127
                                       5829




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 128 of 130 PageID #:
                               Video Deposition of Deborah Sines                     128
                                       5830




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 129 of 130 PageID #:
                               Video Deposition of Deborah Sines                     129
                                       5831




                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 227-1 Filed 04/30/20 Page 130 of 130 PageID #:
                               Video Deposition of Deborah Sines                     130
                                       5832




                      Southern Reporting Company (386)257-3663
